127 F.3d 1135
97 Daily Journal D.A.R. 11,911
James C. McDANIEL, Plaintiff-Appellant,v.APPRAISAL INSTITUTE, a Corporation Organized Under the Lawsof the State of Illinois, fka American Institute of RealEstate Appraisers of the National Association of Realtors;Dan W. Mahoney, Husband;  Susan Mahoney, Wife;  SandersSolot, Husband;  Ruth-Jean Solot, Wife, et al., Defendants-Appellees.
No. 94-17158.
United States Court of Appeals,Ninth Circuit.
Sept. 16, 1997.
ORDER

1
The concurring opinion, filed June 30, 1997 [117 F.3d 421], is amended as follows:


2
Delete the first full sentence on Slip Opinion page 7592 [117 F.3d at 424], starting with  "The Institute ..." and replace it with:  "The Institute only accepts between two and seven percent of its candidates, and MAI appraisers get over 90% of the commercial business in Southern Arizona."


3
With the above amendment, the appellant's petition for rehearing and suggestion for rehearing en banc is DENIED.  The appellee's petition for rehearing is also DENIED.